Citation Nr: 0112761	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-18 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a compensable evaluation for service-
connected adhesions of the peritoneum.

2. Entitlement to a compensable evaluation for service-
connected postoperative ventral hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in June 2000, a statement of the case was issued in August 
2000, and a substantive appeal was received in August 2000. 


FINDING OF FACT

The veteran's service-connected adhesions of the peritoneum 
are manifested by occasional diarrhea and abdominal 
distension; there is no obstruction.


CONCLUSION OF LAW

The criteria for entitlement to a 10 percent evaluation (but 
no higher) for service-connected adhesions of the peritoneum 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Code 7301 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation with regard to the issue of 
an increased rating for adhesions.  The record includes an 
October 1999 VA examination report as well as outpatient 
treatment reports dated in the 1990's.  No additional 
pertinent evidence has been identified by the veteran with 
regard to the adhesions issue, and the Board therefore finds 
that the record as it stands is complete and adequate for 
appellate review of this issue.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to an increased 
rating.  The Board concludes that the discussions in the 
rating decision and statement of the case have informed the 
veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought, and there has therefore been compliance with VA's 
notification requirement.  The Board therefore finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's claim and that no further action is 
necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of he result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review of the adhesions issue despite the fact that 
implementing regulations have not yet been implemented.

The service medical records disclose that the veteran was 
hospitalized in October 1944 for a ruptured appendix.  He had 
a stormy post-operative course, and subsequently underwent a 
ventral hernia repair in May 1945.  He continued to have 
generalized, constant, non-colicky abdominal pain.  The 
diagnosis on discharge was intra-abdominal-peritoneal 
adhesions, secondary to appendicitis.  A Certificate of 
Disability for Discharge reveals that the veteran was 
separated from service as a result of this disability.

Based on the findings summarized above, the RO, by rating 
action in January 1946, granted service connection for intra-
abdominal adhesions.  The disability evaluation was reduced 
over the years.  Following a VA examination in August 1961, 
the RO, in a September 1961 rating decision, assigned a 
noncompensable rating for peritoneal adhesions.  This 
evaluation has remained in effect since that time.

The veteran submitted a claim for an increased rating for 
peritoneal adhesions in July 1999.

VA outpatient treatment records dated from 1993 to 1999 have 
been associated with the claims folder.  There are no 
complaints or findings pertaining to peritoneal adhesions.

The veteran was afforded a VA examination in October 1999.  
He related that he experienced abdominal pain for many years.  
He described no vomiting, hematemesis or melena.  He stated 
that he had no abdominal pain of any severity at that time.  
He indicated that he was subject to occasional bouts of 
discomfort that was diffusely situated throughout the 
abdomen.  There was no significant diarrhea or constipation, 
although the veteran indicated that he occasionally had very 
mild diarrhea.  It was also reported that he occasionally was 
subject to distention.  An examination of the abdomen 
revealed no masses or tenderness.  The abdomen was 
fundamentally soft.  The examiner noted that he could find no 
abnormality on abdominal examination, apart from the scars on 
the abdomen related to previous surgery.  The veteran seemed 
to be remarkably well, and could live an uninhibited life.  
Finally, the examiner commented that there did not seem to be 
any gastrointestinal problem at the moment that was giving 
rise to any curtailing of the veteran's activities or was 
likely to affect his ultimate prognosis.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's service-connected adhesions are rated under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7301.  A 30 
percent evaluation is warranted when moderately severe; 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain.  
A 10 percent evaluation is assignable for adhesions of the 
peritoneum that are moderate; pulling pain on attempting work 
or aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distension.  When 
mild, a noncompensable evaluation will be assigned.  

As noted above, the RO obtained the VA outpatient records 
reflecting the treatment the veteran has received.  A review 
of these records fails to disclose that he has had any 
complaints involving the peritoneal adhesions.  However, 
during the recent VA examination, the veteran described 
occasional mild diarrhea and abdominal distension, but 
clinical examination was entirely within normal limits.  
There were no masses and no evidence of tenderness.  The 
Board further notes that there was no clinical indication of 
pain, nausea or constipation.  Nevertheless, the Board takes 
notice of the fact that certain symptomatology may not be 
present at all times.  In fact, the diagnostic criteria 
recognizes this fact by referring to "occasional episodes" 
of pertinent symptomatology.  The veteran relayed to the 
examining physician that he suffered occasional diarrhea and 
abdominal distension.  The Board finds no reason to doubt the 
veteran's credibility in this regard.  Accordingly, the Board 
finds that the criteria for a 10 percent rating have been 
met. 

However, the clear preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent.  There is no 
evidence of obstruction or episodes of pain so as to meet the 
criteria for the next higher rating of 30 percent.  Should 
the veteran's disability increase in the future so as to meet 
the higher criteria, he may always advance a new increased 
rating claim.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a more favorable decision than rendered 
in this decision.


ORDER

Entitlement to a 10 percent rating for service-connected 
adhesions of the peritoneum is warranted.  To this extent, 
the appeal is granted.


REMAND

The veteran also asserts that a compensable evaluation is 
warranted for residuals of a ventral hernia.  The Board 
acknowledges that the veteran was recently afforded a VA 
examination for his gastrointestinal complaints.  However, a 
review of that examination shows that no mention was made of 
the veteran's hernia.  The examination is therefore clearly 
inadequate for rating purposes.

Accordingly, this case is REMANDED for the following actions 
regarding the ventral hernia issue:

1.  The RO should review the claims file 
and take all necessary action to comply 
with the notice/assistance provisions of 
the Veterans Claims Assistance Act of 
2000.  

2.  The veteran should be scheduled for 
an appropriate VA medical examination to 
determine the nature and severity of the 
service-connected postoperative ventral 
hernia.  It is imperative that the claims 
file be made available to the examiner 
for review in connection with the 
examination.  Any medically indicated 
special studies and tests should be 
accomplished.  The examiner should report 
all examination findings in accordance 
with applicable diagnostic criteria to 
allow for proper evaluation.  In this 
regard, the examiner's report should 
include, but not be limited to describing 
whether the wound is healed, whether 
there is any weakening of the abdominal 
wall, and whether a supporting belt is 
indicated.    

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether a compensable rating for 
postoperative ventral hernia is indicated.  
The veteran and his representative should 
be furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals


 



